FILED
                            NOT FOR PUBLICATION                             JAN 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN JACKSON, to the use of                    No. 11-71193
ERIC A. DUPREE,
                                                 Agency No. 18-75727
              Petitioner,

  v.
                                                 MEMORANDUM *
DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR and LABOR READY, INC.,

              Respondents,


                     On Petition for Review of an Order of the
                              Benefits Review Board

                            Submitted January 10, 2013 **
                               Pasadena, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BELL,*** District Judge.



       *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36–3.
       **
      The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).

       ***
        The Honorable Robert Holmes Bell, United States District Judge for the
Western District of Michigan, sitting by designation.
      Petitioner Steven Jackson petitions for review of the final order of the

Benefits Review Board, affirming the Office of Workers’ Compensation Programs’

District Director’s order reducing the hours and fees in an attorney’s fee petition

and granting Jackson’s attorneys, Eric Dupree and Paul Myers, an attorney fee

award of $16,736.50.1 We have jurisdiction pursuant to 33 U.S.C. § 921(c). For

the following reasons, we deny the petition for review.

      We review an award of attorney’s fees for abuse of discretion. Tahara v.

Matson Terminals, Inc., 511 F.3d 950, 952 (9th Cir. 2007). “Any elements of legal

analysis that figure into the fee determination are subject to de novo review, and

we review underlying factual determinations for clear error.” Id.         Jackson was

successful on a federal workers’ compensation claim against Respondent True

Blue, Inc.,2 and thus he is entitled to a “reasonable attorney’s fee” pursuant to § 28

of the Longshore and Harbor Worker’s Compensation Act, 33 U.S.C. § 928. “Use

of the ‘lodestar method’ to calculate attorney’s fees under a federal fee-shifting

statute is proper.” Tahara, 511 F.3d at 955 (citing Staton v. Boeing Co., 327 F.3d
938, 965 (9th Cir. 2003)). “The lodestar method requires the court to multiply the

number of hours reasonably expended on the litigation by a reasonable hourly rate.

      1
        This figure does not include the $846 the Board added to the award. Nor
does it include the $12,609 awarded to co-counsel Joshua Gillelan. Neither of
those amounts are in dispute.
      2
          True Blue, Inc. was formerly known as Labor Ready, Inc.
                                           2
. . . In calculating the number of hours reasonably expended, a district court is to

exclude hours that are ‘excessive, redundant, or otherwise unnecessary.’” Id.

(quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        The attorneys’ fees in dispute relate to time spent by Dupree and Myers

solely in the fee proceeding. The District Director disallowed 60.6 of the 80.4

hours spent on two reply briefs because these hours were “excessive/unnecessary

billing” and were “duplicative in nature or excessive for the scope of this case.”

      “The district court need only provide a ‘concise but clear explanation of its

reasons’ for reducing the numbers of hours included in the fee award.” Tahara,
511 F.3d at 956 (quoting Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041,

1045 (9th Cir. 2000)). We conclude that the District Director’s explanation fully

complied with this requirement.

      Additionally, we conclude both that the District Director did not abuse his

discretion in reducing the hours claimed and that the amount of the fee award was

sufficient. “[T]he district court has discretion in determining the amount of a fee

award. This is appropriate in view of the district court’s superior understanding of

the litigation . . . .” Hensley, 461 U.S. at 437. The claimed hours occurred after

Jackson’s success on the merits, and without the District Director’s reduction, the

claimed hours would have resulted in an attorneys’ fee award disproportionate to

Jackson’s award.
                                           3
      Finally, we conclude that the Board applied the correct standard in affirming

the District Director’s reduction of the hours.

      PETITION DENIED.




                                           4